Citation Nr: 0202185	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $31,196.17.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1974; he died on June [redacted], 1997.  The appellant is his 
surviving spouse.  

This matter arises from a November 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Lincoln, Nebraska, Regional Office 
(RO).  Therein, it was held that collection of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The appellant was first awarded death pension benefits 
effective July 1, 1997, based upon no income for herself and 
her four minor children.  This was based upon her report that 
she and her children received no income other than 
Supplemental Security Income.  

2.  On an eligibility verification report (EVR) submitted by 
the appellant in January 1998, she indicated that she and her 
children had no income from any source.  Her improved death 
pension benefits continued to be paid at the maximum rate 
based thereon.

3.  In June 1999, the Social Security Administration informed 
VA that the appellant and her children had been in receipt of 
Social Security benefits since October 1997.  The appellant's 
income for pension purposes was recomputed retroactively, and 
her pension benefits were reduced effective November 1, 1997.  
An overpayment of $31,196.17 was created as a result.  

4.  The failure of the appellant to report her family's 
monthly Social Security benefits was the sole cause of the 
overpayment at issue.  

5.  The appellant had been informed by VA on a number of 
occasions that she must report any changes in her family's 
income. 

6.  The failure of the appellant to report her receipt of 
Social Security benefits despite her knowledge of the 
reporting requirements demonstrates an intent on her part to 
seek an unfair advantage with knowledge of the likely 
consequences, and also resulted in a subsequent monetary loss 
to the Government. 


CONCLUSION OF LAW

The creation of the overpayment of improved death pension 
benefits in the amount of $31,196.17 involved bad faith on 
the part of the appellant, and waiver of recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 and Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate her claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  In September 2000, the RO sent the appellant a 
letter informing her of the action taken to reduce her 
benefits 

and the reasons therefor.  She was issued a Statement of the 
Case in February 2001 which informed her of the evidence used 
in conjunction with her claim, the pertinent laws and 
regulations, the action taken, and the reasons and bases for 
the decision.  She has not indicated that there is additional 
evidence that should be reviewed in conjunction with this 
claim.  Thus, the appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  She also 
was given an opportunity to submit additional evidence in 
support of her claim.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead her 
contentions go to the question of her relative degree of 
fault in the creation of the debt, and her inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  To this extent, there shall be 
no recovery of payments or overpayments of any benefits under 
any laws administered by the Secretary [of Veterans Affairs] 
when it is determined that recovery would be 

against equity and good conscience.  38 U.S.C.A. § 5302(a).  
However, before the principles of equity and good conscience 
may afford waiver to an obligor, it must be established that 
the obligor was not guilty of bad faith in the creation of 
the overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Bad faith generally is an unfair or deceptive 
dealing by one who seeks to gain at another's expense; there 
need not be an actual fraudulent intent, but merely an intent 
to seek an unfair advantage with knowledge of the likely 
consequences, and a subsequent loss to the Government.  See 
38 C.F.R. § 1.965(b)(2).  The threshold question, then, is 
whether bad faith on the part of the appellant led to the 
overpayment at issue.  

The appellant applied for improved death pension benefits in 
July 1997 following the death of the veteran.  On her 
original application, she indicated that she and her children 
were receiving only Supplemental Security Income.  She was 
awarded death pension benefits at the maximum rate effective 
July 1, 1997.  By letter dated July 23, 1997, the appellant 
was informed that her rate of VA pension depends on total 
family income which includes her income and that of any 
dependents.  She was further informed that she must notify VA 
immediately if income is received from any source other than 
that already reported.  Despite this notification, on an EVR 
that she submitted to VA in January 1998, the appellant 
reported that she and her children had no income from any 
source.  

In June 1999, VA learned that the appellant and her children, 
in fact, had been awarded Social Security benefits in 
October 1997.  VA also learned that the appellant had used a 
different last name when applying for Social Security 
benefits.  But for the income verification match conducted by 
VA and the Social Security Administration in June 1999, the 
appellant would have continued to receive improved death 
pension benefits to which she was not entitled.  In view of 
this, and 

the fact that the appellant was on notice of her 
responsibility to report any changes in her family's income, 
the Board must conclude that the appellant under-reported her 
family's income with the intent to gain an unfair advantage.  
Prior notice by VA regarding the appellant's responsibilities 
in accurately reporting her family's income, coupled with the 
appellant's failure to do so, leads the Board to the 
conclusion that the appellant's actions were intentional.  
This conclusion is further bolstered by the fact that the 
appellant had applied for Social Security benefits under a 
different name.  Thus, her actions could have been for no 
other purpose than to gain unfair advantage in her dealings 
with VA.  She was successful in this respect as evidenced by 
the ensuing overpayment.  Thus, the Board is compelled to 
find that the appellant was guilty of bad faith in the 
creation of the overpayment at issue.  

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of improved death 
pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski 2 Vet. App. 555, 
556-557 (1992).  


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $31,196.17 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

